AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                                                                        Case No.         1:10CR10006- 001
         KENDALL J. WASHINGTON
                                                                        USM No.               10204-010
                                                                                                     Alex Wynn
                                                                                                 Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Conditions listed below         of the term of supervision.
    was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                             Violation Ended
One                          Standard Condition #7 – Illegal drug use                                        11/21/2017
Two                          Special Condition – Fail to submit to drug testing                              11/27/2017
Three                        Special Condition – Fail to comply with SATP                                    11/15/2017
Four                         Standard Condition #2 – Fail to report to USPO                                  01/12/2018
Five                         Standard Condition #6 – Fail to notify USPO change in employment                12/22/2017
Six                          Special Condition – Fail to submit to drug testing                              01/22/2018
Seven                        Special Condition – Fail to comply with SATP                                    01/10/2018
Eight                        Mandatory Condition – New offense – Poss. Drug Paraphernalia                    03/09/2018
Nine                         Standard Condition #9 – Association with felon                                  03/09/2018

       The defendant is sentenced as provided in pages 1 through 2                  of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              1824                                     February 15, 2019
                                                                                            Date of Imposition of Judgment
Defendant’s Year of Birth:         1987
                                                                                            /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                          Signature of Judge
                    Huttig, Arkansas
                                                                                  Susan O. Hickey, Chief U.S. District Judge
                                                                                               Name and Title of Judge


                                                                                                 February 15, 2019
                                                                                                         Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   2
DEFENDANT:                   KENDALL J. WASHINGTON
CASE NUMBER:                  1:10CR10006- 001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
                  Time served in federal custody. No supervision to follow the term of imprisonment.




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.       on                                     .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
